11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                      JUDGMENT

Elizabeth J. Sibley, as independent          * From the 385th District Court
administrator of the Estate of Jane            of Midland County,
Dunn Sibley, et al.,                           Trial Court No. CV57310.

Vs. No. 11-21-00133-CV                       * December 17, 2021

Robert Bechtel; W. Burgess Wade;             * Per Curiam Memorandum Opinion
Sara Bullock McIntosh; Dan Bullock;            (Panel consists of: Bailey, C.J.,
and Denna McGuire and Robert McGuire,          Trotter, J., and Williams, J.)
as independent co-executors of the Estate
of Allen McGuire,

     This court has considered the joint motion for partial dismissal filed in this
appeal by Appellants and Appellees Denna McGuire and Robert McGuire, as
independent co-executors of the Estate of Allen McGuire, and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion, the
appeal is dismissed in part—insofar as it relates to the McGuire Appellees.
Appellants’ appeal remains active with respect to the remaining Appellees.